DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of claims 1-27 follows herein.

Drawings
The drawings are objected to because Figures 1 and 2 contain parts of the device depicted as boxes labelled with reference characters 18, 28, 30, 32, and 34, without any text label (e.g. the text label “user interface” for the box containing reference character 28). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claim 17 is objected to because of the following informalities:
The term “synchronizing” in the second line of the claim should read --synchronizing--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 3-5, and 7 recite the limitation “a means to control the waveform of the electrical potential”.
Claim 12 recites the limitation “a waveform control means”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The aforementioned limitations are disclosed as corresponding to a waveform generator in paragraph [0054] of the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 17, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 17 recite the limitation "the sinoatrial node" in the last line of each claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 is rejected due to its dependency on claim 11.
	Regarding claim 27, the phrase “and/or” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. For the purpose of examination, the phrase “and/or” is interpreted to mean “or”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neal, II et al. (hereinafter “Neal”) (US 2011/0106221 A1).
Regarding claims 1 and 5, Neal teaches an applicator comprising a plurality of electrodes each operable in use to supply an electrical potential across cells within an area of tissue; (Fig. 23A; Page 12, Par. [0160]: the circuit comprises two electrodes operable to apply multipolar pulses to tissue.) and a means to control the waveform of the electrical potential supplied by the plurality of electrodes comprising a waveform generator, (Page 12, Par. [0158]: NanoKnifeB generator) wherein the waveform generator is configured to provide a biphasic, truncated waveform with leading and trailing edges of differing magnitude. (Fig. 23B: the circuit is capable of outputting a biphasic, truncated waveform with leading and trailing edges of differing magnitude)
Regarding claim 7, Neal teaches the means to control the waveform of the electrical potential is configured to provide an antisymmetric or asymmetric waveform. (Fig. 23B: the waveform is asymmetric)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 4, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 2011/0106221 A1).
Regarding claim 3, the NanoKnifeB embodiment of Neal, as applied to claims 1 and 5 above, does not explicitly teach the means to control the waveform of the electrical potential supplied by the plurality of electrodes is operable to control the extent and duration of the electrical potential supplied via the electrodes, in use.
Neal teaches a different embodiment in which a NanoKnife.RTM generator is used wherein the generator is operable to control the extent and duration of the electrical potential supplied via the electrodes, in use. (Page 11, Par. [0153])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the NanoKnifeB embodiment of Neal to incorporate teachings of the NanoKnife.RTM embodiment of Neal and use the NanoKnife.RTM generator instead of the NanoKnifeB generator. Doing so would be a simple substitution of one electrosurgical generator for another for the predictable result of performing electroporation on a target tissue. 
Regarding claims 4 and 6, the NanoKnifeB embodiment of Neal, as applied to claims 1 and 5 above does not explicitly teach the means to control the waveform of the electrical potential is programmable to define the tilt or desired tilt at which the waveform is truncated, or that the waveform generator includes a programmable tilt generator.
Neal teaches a different embodiment in which a NanoKnife.RTM generator is used wherein the generator is capable of defining the tilt or desired tilt at which the waveform is truncated. (Page 11, Par. [0153]: the NanoKnife.RTM changes the irreversible electroporation pulse based on entered parameters comprising voltage, pulse duration, number of pulses, and pulse frequency. The tilt or desired tilt would be changed according to changes in the voltage, and/or pulse duration. For example, in the waveform of Fig. 23B, a longer pulse duration would result in a smaller tilt between the leading and trailing edge of the pulse.) Additionally, by using entered parameters to define the tilt at which the waveform is truncated, the NanoKnife.RTM would be considered a programmable tilt generator.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the NanoKnifeB embodiment of Neal to incorporate teachings of the NanoKnife.RTM embodiment of Neal and use the NanoKnife.RTM generator instead of the NanoKnifeB generator. Doing so would be a simple substitution of one electrosurgical generator for another for the predictable result of performing electroporation on a target tissue. Additionally, using the NanoKnife.RTM to modify the waveform based on entered, user defined parameters would allow for greater control over the applied waveforms.
Regarding claims 8 and 9, the NanoKnifeB embodiment of Neal, as applied to claims 1 and 5 above, does not explicitly teach a user interface operable in use to receive inputs from a user to define the shape of the waveform of the electrical potential supplied via the electrodes, in use.
		Neal teaches a different embodiment in which a NanoKnife.RTM generator is used wherein the generator is capable of defining the shape of the irreversible electroporation pulse based on entered parameters comprising voltage, pulse duration, (Page 11, Par. [0153]; Inputting parameters would require some form of user interface such as dials or buttons)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the NanoKnifeB embodiment of Neal to incorporate teachings of the NanoKnife.RTM embodiment of Neal and use the NanoKnife.RTM generator instead of the NanoKnifeB generator, and allow the user to input desired parameters to define a shape of the waveform of the electrical potential supplied via the electrodes, in use. Doing so would be a simple substitution of one electrosurgical generator for another for the predictable result of performing electroporation on a target tissue. Furthermore, allowing the user to input and define parameters that affect the shape of the waveform, such as pulse duration, allow for greater control over the device and procedure.
Claims 2 and 13-16, 18-20, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 2011/0106221 A1) in view of MICKELSEN (US 2017/0065339 A1).
Regarding claim 2, Neal does not explicitly teach the applicator comprises a plurality of electrodes along its length.
MICKELSEN, in a similar field of endeavor, teaches an applicator comprising a plurality of electrodes along its length. (Fig. 1, Char. 17: electrodes indicated by dark bands)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Neal to incorporate the teachings of MICKELSEN and use a long, flexible catheter with a plurality of electrodes 
Regarding claim 13, Neal teaches
using a plurality of electrodes within the applicator to supply an electrical potential across cells within one or more areas of tissue; (Page 15, Claim 18)
wherein the electrical potential supplied across the cells acts to rupture said cells to form a lesion within the tissue. (Page 15, Claim 18: the electrical pulses cause irreversible electroporation)
Neal does not explicitly teach locating an applicator within a heart; and supplying an electrical potential across cells within one or more areas of tissue within the heart.
MICKELSEN, in a similar field of endeavor, teaches determining the position of electrodes on an ablation catheter with respect to the target tissue, (Page 6, Par. [0068]: the electrodes not wrapped around the pulmonary veins are not used in the ablation process because they’re “not located in suitable positions”) and the use of electroporation ablation to generate a mitral isthmus ablation line in a heart from the inferior aspect of the pulmonary vein isolation contour to the outer edge of the mitral valve in the left atrium. (Page 6, Par. [0069]) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Neal to incorporate the teachings of MICKELSEN and locate the applicator within the heart, and apply the electrical potential across cells within the heart. Locating the applicator prior to the (MICKELSEN: Page 1, Par. [0005])
Regarding claims 14 and 15, Neal in view of MICKELSEN, as applied to claim 13 above, teaches the applicator is located within the left side of the heart, within the left atrium of the heart to form a lesion within the tissue of the left atrium. (MICKELSEN: Page 6, Par. [0069]: electroporation ablation is used to generate a mitral isthmus ablation line in a heart from the inferior aspect of the pulmonary vein isolation contour to the outer edge of the mitral valve in the left atrium. – it is implicit that this feature be present in the Neal/MICKELSEN combination, based on the rejection to claim 13 above)
Regarding claim 16, Neal in view of MICKELSEN, as applied to claim 13 above, does not explicitly teach the applicator comprises a plurality of electrodes along its length.
MICKELSEN, further teaches an applicator comprising a plurality of electrodes along its length. (Fig. 1, Char. 17: electrodes indicated by dark bands)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Neal/MICKELSEN combination, as applied to claim 13 above, to further incorporate the teachings of MICKELSEN and use a long, flexible catheter with a plurality of electrodes disposed along its length as the applicator. Doing so would be a simple substitution of one electrode configuration for another for the predictable result of achieving electroporation of a target tissue.
Regarding claim 18, Neal in view of MICKELSEN, as applied to claim 13 above, teaches controlling a waveform of the electrical potential to control the electrical potential supplied across the cells. (Neal: Fig. 23A-B; Page 12, Par. [0161]: the waveform is controlled by switches on the circuit moving at times t1-t3 to generate a waveform such as the one depicted in Fig. 23B)
Regarding claims 19 and 20, Neal in view of MICKELSEN, as applied to claim 18 above, teaches
	defining the position of at least one leading edge and at least one trailing edge of the waveform of the electrical potential supplied across the cells. (Neal: Fig. 23A-B; Page 12, Par. [0161]: the position of at least one leading edge would be defined at time t1 and the position of at least one trailing edge would be defined at time t3)
wherein defining the trailing edge of the waveform truncates the waveform. (Neal: Fig. 23A-B; Page 12, Par. [0161]: at time t3, the switches return to position 0, disconnecting the circuit, creating a rapid drop in the electric potential and returning delta V to 0.)
Regarding claim 23, Neal in view of MICKELSEN, as applied to claim 18 above, teaches truncating the waveform after a given length of time. (Neal: Page 12, Par. [0161]: at time t2, the switches move into position 2, rapidly reversing the polarity of the electric potential)
Regarding claims 24-26, Neal in view of MICKELSEN, as applied to claim 18 above, teaches 
the waveform of the electrical potential supplied to the cells is biphasic comprising a positive phase immediately followed by a negative phase. (Neal: Fig. 23B: the waveform is biphasic comprising a positive phase immediately followed by a negative phase.)
 (Neal: Fig. 23B: the negative phase is initiated by the truncation of the positive phase)
Regarding claim 27, Neal in view of MICKELSEN, as applied to claims 24-26 above, teaches the positive and/or negative phases of the waveform are each truncated upon reaching a given tilt value or after a given length of time. (NEAL: Fig. 23A-B; Page 12, Par. [0161]: the negative phase of the waveform is truncated after reaching time t3)
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 2011/0106221 A1) in view of Francischelli et al. (hereinafter “Francischelli”) (US 2010/0023004 A1).
Regarding claims 10-12, Neal does not explicitly teach
a sensor electrode operable in use to detect one or more electrical signals from the sinoatrial node of a heart being treated.
wherein the sensor electrode is electrically connected to the waveform control means and the waveform control means is operable to control the electrical potential supplied via the plurality of electrodes upon detection of an electrical signal by the sensor electrode.
Francischelli, in a similar field of endeavor, teaches an electroporation device comprising a sensor (Fig. 1, Char. 28: sensor) operable in use to detect one or more electrical signals from the sinoatrial node of a heart being treated. (Page 3, Par. [0033]-[0034]: The sensor (28) detects electrical signals propagating along cardiac tissue, wherein the electrical signals are observable as ECG data. The P wave of the sensed ECG data correlates with the electrical vector originating in the SA node, and traveling towards the AV node)
Francischelli further teaches synching the energy delivery to the cardiac tissue with the P wave portion of the sensed ECG data. (Page 4, Par. [0036])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Neal to incorporate the teachings of Francischelli and include a sensor operable in use to detect one or more electrical signals from the sinoatrial node of a heart being treated, and use the sensed signals to adjust the timing of the energy delivery such that the energy is delivered during the P wave portion of the sensed ECG data. Doing so would allow for the promotion of enhanced cardiac ablation with lower output voltage gradients. (Francischelli: Page 4, Par. [0036]) In this combination, the sensor electrode would be electrically connected to the waveform generator such that the waveform generator is operable to control the electrical potential supplied via the plurality of electrodes upon detection of the ECG data signal by the sensor electrode.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 2011/0106221 A1) in view of MICKELSEN (US 2017/0065339 A1), as applied to claim 13 above, and further in view of Francischelli (US 2010/0023004 A1) .
Regarding claim 17, Neal in view of MICKELSEN, as applied to claim 13 above, does not explicitly teach synchronizing the supply of electrical potential across the cells with the electrical signal from the sinoatrial node of the heart. 
(Page 9, claim 13; Page 3, Par. [0034]: the P wave segment of the ECG data corresponds with the electrical vector being directed from the SA node towards the AV node.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Neal/MICKELSEN, as applied to claim 13 above, to incorporate the teachings of Francischelli and detect one or more electrical signals from the sinoatrial node of a heart being treated, and use the sensed signals to adjust the timing of the energy delivery such that the energy is delivered during the P wave portion of the sensed ECG data. Doing so would allow for the promotion of enhanced cardiac ablation with lower output voltage gradients. (Francischelli: Page 4, Par. [0036])
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Neal (US 2011/0106221 A1) in view of MICKELSEN (US 2017/0065339 A1), as applied to claims 19 and 20 above, and further in view of Rubinsky et al. (hereinafter “Rubinsky”) (US 2018/0193082 A1) .
Regarding claims 21, Neal in view of MICKELSEN, as applied to claims 19 and 20 above, does not explicitly teach truncating the waveform after the magnitude of the electrical potential has decayed by a pre-determined amount.
(Fig. 2A; Page 5, Par. [0044])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Neal/MICKELSEN combination, as applied to claims 19 and 20 above, to incorporate the teachings of Rubinsky and change the voltage in response to a detected current and/or pH value of the target tissue. Doing so would grant greater control over the device and procedure, and would minimize the risk of unintentional sparking, as suggested in Rubinsky: Page 5, Par. [0044]. 
In this combination, the magnitude of the electrical potential would decay by a predetermined amount (the amount of voltage decrease corresponding to the detected current/pH values.) before the truncation of the waveform. (the voltage adjustment occurs during pulse generation, which would be before the truncation at time t3 in Neal: Fig. 23B)
Regarding claim 22, the combination of Neal/MICKELSEN/Rubinsky, as applied to claim 21 above, teaches the pre-determined amount is a tilt value defined as a percentage decrease from an initial value of the magnitude of the electrical potential relative to a base value. (Rubinsky: Page 5, Par. [0044]: the voltage is reduced in response to a detected current and or pH value. Decreasing the voltage from an initial magnitude relative to a base value would be a percentage decrease from an initial value relative to a base value. For example, if the initial voltage was 100V and it was decreased to 90V in response to a detected current and/or pH, it would be considered a 10% decrease.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/N.S.B./Examiner, Art Unit 3794